This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ANGELA VICTORIA WOODHULL, Ph.D.,

 3          Plaintiff-Appellant,

 4 v.                                                                    No. 32,703 consolidated
 5                                                                       with 32,812

 6 CAROLYN P. MEINEL,

 7          Defendant-Appellee.

 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Valerie M. Huling, District Judge

10 Angela Victoria Woodhull
11 Gainesville, FL

12 Pro se Appellant

13 Carolyn P. Meinel
14 Sandia Park, NM

15 Pro se Appellee


16                                 MEMORANDUM OPINION

17 GARCIA, Judge.
 1   {1}   Angela Victoria Woodhull (Plaintiff) appeals pro se from the district court

 2 denials of her claims against Defendant Carolyn P. Meinel (Defendant) for

 3 defamation, intentional infliction of emotional distress, invasion of privacy, and

 4 permanent injunction [RP Vol.8/2966], as well as from the district court’s costs award

 5 in Defendant’s favor. [RP Vol.9/3171] Defendant also pro se filed a “conditional

 6 cross-appeal” [RP Vol.9/3175], raising issues for determination only if this Court—

 7 in conjunction with Plaintiff’s appeal—reverses in whole or in part. Our calendar

 8 notice proposed to affirm the judgment in Defendant’s favor.

 9   {2}   In response to our notice, Plaintiff filed numerous pleadings in this Court,

10 including: a September 4, 2013, “response and objection to proposed summary

11 disposition” [Ct. App. File, purple clip]; a September 9, 2013, “motion to place this

12 case on the main calendar and motion for oral argument” [Ct. App. File, white clip];

13 motions to supplement Plaintiff’s memorandum in opposition as well as supplemental

14 memoranda in opposition filed on September 9, 2013, and September 17, 2013 [Ct.

15 App. File, green clips]; and motions to amend the docketing statement and amended

16 docketing statements filed on September 9, 2013, and September 17, 2013. [Ct. App.

17 File, silver clips] We comment that the pleadings Plaintiff filed in response to our

18 notice exceeds the parameters of what is contemplated by Rule 12-210(D)(3) NMRA

19 (setting forth how a party may respond to a notice). In the event Plaintiff again


                                             2
 1 appears before this Court, we instruct that she follow the Rules of Appellate

 2 Procedure. See generally Bruce v. Lester, 1999-NMCA-051, ¶ 4, 127 N.M. 301, 980

 3 P.2d 84 (recognizing that pro se litigants must comply with the rules and orders of the

 4 court and will not be treated differently than litigants with counsel). Nonetheless, we

 5 have considered Plaintiff’s continued arguments and remain unpersuaded. For this

 6 reason, for the same reasons extensively detailed in our notice, we affirm the district

 7 court’s denial of her claims and its judgment in favor of Defendant, including the costs

 8 award.

 9   {3}   Apart from what was provided in our notice, we do, however, have a general

10 overall comment, which is applicable to the disposition of all of Plaintiff’s claims.

11 Underlying Plaintiff’s continued arguments is her prevailing contention that the

12 district court improperly disregarded the evidence in her favor. [response to notice,

13 purple clip/13] For example, Plaintiff argues that further review by this Court is

14 needed so that this Court can review the “hundreds of hours of video footage of

15 Angelina, the Polka Queen show” and see that it does not have any “dancing penises.”

16 [response to notice, purple clip/7] As provided in our notice, however, it was within

17 the district court’s prerogative to rely on evidence that showed otherwise. [RP

18 Vol.8/2910, 2914] Similarly, Plaintiff argues that Defendant impeached herself

19 throughout the proceedings and that the district court overlooked such alleged


                                              3
 1 perjuries by ruling in Defendant’s favor. [supplemental MIO, double green clips/1-2]

 2 While Plaintiff does not agree with the district court’s view of the evidence, we again

 3 emphasize it was within the district court’s prerogative to consider weight of the

 4 evidence, including its credibility, and determine that the evidence supported the

 5 denial of Plaintiff’s claims. See generally New Mexicans for Free Enter. v. City of

 6 Santa Fe, 2006-NMCA-007, ¶ 71, 138 N.M. 785, 126 P.3d 1149 (recognizing that the

 7 trial court, as factfinder, resolves all disparities in the testimony and determines the

 8 weight and credibility to be accorded to the witnesses). We further emphasize that in

 9 our role as the appellate court, we do not reweigh the evidence, but instead give

10 deference to the district court’s assessment of the evidence. See Bishop v. Evangelical

11 Good Samaritan Soc’y, 2009-NMSC-036, ¶ 28, 146 N.M. 473, 212 P.3d 361. Thus,

12 by affirming the district court, this Court does not—as suggested by Plaintiff—

13 essentially assess that Plaintiff is a “liar” [Ct. App. File, double purple clips/3], but

14 instead we assess that there was evidence—while disputed by Plaintiff—to support

15 the district court’s ruling.

16   {4}   Lastly, with regard to costs, Plaintiff maintains that the costs order violates Rule

17 1-060(B) NMRA. [supplemental MIO/double green clips/9] For the same reasons

18 detailed in our notice, we affirm. Not only did Plaintiff fail to preserve this argument

19 below, but our review provides that the awarded costs were within the parameters of


                                                4
1 Rule 1-054(D)(2) NMRA (recoverable costs) and LR 2-302 (addressing Rule 1-054),

2 as referenced by the district court in its costs order. [RP Vol.9/3171]

3   {5}   For the reasons set forth herein and extensively detailed in our notice, we

4 affirm. We thus deny Plaintiff’s request for oral argument and to assign this case to

5 the general calendar. [Ct. App. File, white clip] Because we affirm, it is not necessary

6 to consider the issues raised in the conditional cross-appeal filed by Defendant.

7   {6}   IT IS SO ORDERED.



8
9                                         TIMOTHY L. GARCIA, Judge



10 WE CONCUR:



11
12 LINDA M. VANZI Judge



13
14 J. MILES HANISEE, Judge




                                             5